EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of INVO Bioscience, Inc. (the “Company”) for theperiod ended March31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Kathleen Karloff, Chief and Principal Executive Officer of the Company, and Robert J Bowdring, Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. Section1350, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. INVO BIOSCIENCE Date: May 15, 2009 By: /s/Kathleen Karloff Kathleen Karloff Chief Executive Officer INVO BIOSCIENCE Date: May 15, 2009 By: /s/Robert J. Bowdring Robert J. Bowdring Chief Financial Officer
